Exhibit 10.5

EXECUTION COPY

TAX INDEMNIFICATION AGREEMENT dated as of November 4, 2010 (this “Agreement”),
between THE FRESH MARKET, INC. (the “Company”) and all of the shareholders
identified on the signature pages of this Agreement.

WHEREAS the Company has elected to be an S-corporation (the “S Election”) under
the Internal Revenue Code of 1986 or the Internal Revenue Code of 1954, as
applicable, and in each case as amended (the “Code”);

WHEREAS The Fresh Market of Massachusetts, Inc. (the “Subsidiary”) is a wholly
owned subsidiary of the Company and has elected to be a qualified subchapter S
subsidiary (the “QSub Election”) under the Code;

WHEREAS the Company intends to conduct an initial public offering (the “IPO”)
and, in connection with the IPO, the Company’s S Election and the Subsidiary’s
QSub Election will terminate, and each of the Company and the Subsidiary will
each be treated as C-corporations under the Code;

WHEREAS at all times the Company’s S Election was in effect, the Shareholders
(defined below) paid Federal and certain state and local income taxes on their
allocable share of the Company’s Taxable Income (defined below) as determined
under the Code and certain equivalent state or local statutes, and the
Shareholders will continue to pay such taxes (as they become due) for such
periods as the Company’s S Election remains in effect;

WHEREAS the Company is obligated under its shareholder agreement to make pro
rata distributions to its Shareholders in amounts equal to the Shareholders’
estimated tax liability, calculated as if each Shareholder would be taxable on
its allocable share of the Company’s Taxable Income at the maximum Federal
income tax rate and the maximum state and local income tax rates; and

WHEREAS the Company and the Shareholders desire to set forth their agreement
that the Company shall bear the risk of any additional tax liability, as well as
any related losses, costs and expenses, resulting from (i) any statement or
restatement of the Company’s Taxable Income on any income tax return or (ii) any
Determination (as defined below), in each case for any open taxable period
beginning before the termination of the Company’s S Election;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. General. The following terms shall have the following meanings
(such meanings to apply equally to the singular and plural forms of the terms



--------------------------------------------------------------------------------

defined). All section references are to this Agreement unless otherwise stated.
All references to “includes” and “including” mean “includes without limitation”
or “including without limitation”, as the case may be.

SECTION 1.02. Definition of Terms.

“Company’s Taxable Income” means the Company’s taxable income, combined with the
Subsidiary’s taxable income, as applicable.

“Determination” means the final resolution of liability for any tax for any
taxable period as a result of (i) a “determination” as defined in Treasury
Regulation § 1.1377-2(c), (ii) a final determination made by a competent Taxing
Authority or (iii) the payment of tax by the Shareholders if the Shareholders
and the Company agree that the payment should be made and no action should be
taken to recoup that payment.

“Proceeding” means any proceeding that will potentially give rise to a
Determination.

“Shareholder” means for any taxable period a person who was a shareholder of the
Company during all or part of such taxable period.

“taxes” means all Federal, state and local taxes, assessments, duties or similar
charges of any kind whatsoever, including any interest, additions to tax or
penalties applicable thereto.

“Taxing Authority” means any governmental body charged with the determination,
collection or imposition of taxes.

ARTICLE II

Payments and Indemnity

SECTION 2.01. Tax Returns. Upon filing any Federal, state or local income tax
return (amended or otherwise) for any taxable period during which the Company
had an S Election in effect, the Company shall calculate each Shareholder’s
estimated tax liability for such taxable period as if each such Shareholder
would be taxable on its allocable share of the Company’s Taxable Income at the
maximum Federal income tax rate and the maximum state and local income tax rates
applicable to each such Shareholder; provided, that in any case where another
person or entity is directly taxed on a Shareholder’s income, such Shareholder’s
estimated tax liability shall be determined by reference to such other person or
entity. The Company shall calculate for each Shareholder the excess of such
Shareholder’s estimated tax liability over the amount previously distributed by
the Company to such Shareholder in respect of tax liabilities for the relevant
taxable period (the “2.01 Excess”). The Company shall make a payment to each
Shareholder in proportion to each Shareholder’s shareholdings during the
relevant taxable period in an amount sufficient so that the Shareholder with the
highest 2.01 Excess receives a payment equal thereto. Payments made pursuant to
this Section 2.01 shall be made at the time the relevant income tax return is
filed.

 

2



--------------------------------------------------------------------------------

SECTION 2.02. Determinations. After any Determination, the Company shall
calculate each Shareholder’s estimated tax liability for the relevant taxable
period as if each such Shareholder would be taxable on its allocable share of
the Company’s Taxable Income at the maximum Federal income tax rate and the
maximum state and local income tax rates applicable to each such Shareholder;
provided, that in any case where another person or entity is directly taxed on a
Shareholder’s income, such Shareholder’s estimated tax liability shall be
determined by reference to such other person or entity. The Company shall
calculate for each Shareholder the excess of such Shareholder’s estimated tax
liability over the amount previously distributed by the Company to such
Shareholder in respect of taxes for such taxable period (the “2.02 Excess”). The
Company shall make a payment to each Shareholder in proportion to each
Shareholder’s shareholdings during the relevant taxable period in an amount
sufficient so that the Shareholder with the highest 2.02 Excess receives a
payment equal thereto. Payments made pursuant to this Section 2.02 shall be made
within 120 days of the relevant Determination.

SECTION 2.03. Indemnification. The Company shall indemnify and hold harmless the
Shareholders from any losses, costs or expenses (including reasonable attorneys’
fees) arising out of any claims made pursuant to Section 2.01 or Section 2.02.
Payments made pursuant to this Section 2.03 shall be made at the same time as
the payment made pursuant to Section 2.01 or Section 2.02, as applicable.

ARTICLE III

Notice, Proceedings and Inconsistent Reporting

SECTION 3.01. Notice and Proceedings. (a) Any Shareholder that believes it may
be entitled to a payment under this Agreement as a result of a Proceeding shall
use reasonable efforts to promptly notify the Company of such Proceeding.

(b) The Company will have the option to represent itself in any Proceeding, at
its own expense and using advisors of the Company’s choice.

(c) Each Shareholder shall cooperate fully with the Company in any Proceeding
and shall have the right, but not the obligation, to participate in such
Proceeding at its own expense.

(d) Breach by any Shareholder of any of the provisions of this Section 3.01 will
terminate the Company’s obligation to make payments to such Shareholder under
Article II, to the extent any such breach materially prejudices the result of
any Proceeding.

SECTION 3.02. Inconsistent Reporting. If a Shareholder hereafter reports an item
on such Shareholder’s income tax return in a manner materially inconsistent with
the tax treatment reflected in the Schedule K-1 or other tax information
provided to the Shareholder by the Company for a taxable period during which the
Company had an S Election in effect, such Shareholder shall notify the Company
of such

 

3



--------------------------------------------------------------------------------

treatment before filing such Shareholder’s income tax return. If such
Shareholder fails to notify the Company of such inconsistent reporting, such
Shareholder shall be liable to the Company for any losses, costs or expenses
(including reasonable attorneys’ fees) arising from such inconsistent reporting,
including an audit.

ARTICLE IV

Miscellaneous

SECTION 4.01. Confidentiality. Each of the parties agrees that any information
furnished pursuant to this Agreement is confidential and, except as and to the
extent required by law or otherwise during the course of an audit or contest or
other administrative or legal proceeding, shall not be disclosed to other
persons.

SECTION 4.02. Successors and Access to Information. This Agreement shall be
binding upon and inure to the benefit of any successor to any of the parties, by
merger, acquisition of assets or stock in the Company or otherwise, to the same
extent as if the successor had been an original party to this Agreement or the
relevant Shareholder for the taxable period in question, and in such event, all
references herein to a party shall refer instead to the successor of such party;
provided, however, that for purposes of calculating the estimated tax liability
to which any payments under this Agreement would relate, the original
Shareholder’s estimated tax liability shall be taken into account, but any
payments in connection therewith shall be made to the successor of such original
Shareholder.

SECTION 4.03. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York excluding (to the greatest
extent permissible by law) any rule of law that would cause the application of
the laws of any jurisdiction other than the State of New York.

SECTION 4.04. Headings. The headings in this Agreement are for convenience only
and shall not be deemed for any purpose to constitute a part or to affect the
interpretation of this Agreement.

SECTION 4.05. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which will be deemed an original, and it shall not
be necessary in making proof of this Agreement to produce or account for more
than one counterpart.

SECTION 4.06. Notices. Any notice or communication required or permitted to be
given under this Agreement shall be in writing (including telecopy
communication) and mailed, telecopied or delivered to the parties at the
addresses specified in Schedule A or at such other address as one party may
specify by notice to the other party. All such notices and communications shall
be effective when received. Any payment required to be made under this Agreement
shall be mailed or delivered to the parties at the addresses specified in
Schedule A or at such other address or account as one party may specify by
notice to the other party.

 

4



--------------------------------------------------------------------------------

SECTION 4.07. Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the maximum extent
practicable. In any event, all other provisions of this Agreement shall be
deemed valid, binding, and enforceable to their full extent.

SECTION 4.08. Survival. This Agreement shall remain in force and be binding so
long as the applicable period of assessments (including extensions) remains
unexpired for any taxes contemplated by this Agreement.

SECTION 4.09. Successor Provisions. Any reference herein to any provisions of
the Code or Treasury Regulations shall be deemed to include any amendments or
successor provisions thereto as appropriate.

SECTION 4.10. Integration; Amendments. Except as explicitly stated herein, this
Agreement embodies the entire understanding between the parties relating to its
subject matter and supersedes and terminates all prior agreements and
understandings among the parties with respect to such matters. No promises,
covenants or representations of any kind, other than those expressly stated
herein, have been made to induce any party to enter into this Agreement. This
Agreement shall not be modified or terminated except by a writing duly signed by
each of the parties hereto, and no waiver of any provisions of this Agreement
shall be effective unless in a writing duly signed by the party sought to be
bound.

SECTION 4.11. Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
WITH RESPECT TO ANY DISPUTE ARISING OUT OF THIS AGREEMENT. EACH PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.11.

[Signature pages follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties of this Agreement has executed this
Agreement, or caused this Agreement to be executed by its duly authorized
officer or trustee, as of the date first set forth above.

 

THE FRESH MARKET, INC.    

by /s/ Craig Carlock

      Name:       Title: J.P. MORGAN TRUST COMPANY OF DELAWARE, AS TRUSTEE OF
THE JENNER TRUST  

by /s/ Timothy Egan

      Name: Timothy Egan       Title:    Vice President J.P. MORGAN TRUST
COMPANY OF DELAWARE, AS TRUSTEE OF THE UNGER TRUST  

by /s/ Timothy Egan

      Name: Timothy Egan       Title:    Vice President J.P. MORGAN TRUST
COMPANY OF DELAWARE, AS TRUSTEE OF THE FLOYD TRUST  

by /s/ Timothy Egan

      Name: Timothy Egan       Title:    Vice President J.P. MORGAN TRUST
COMPANY OF DELAWARE, AS TRUSTEE OF THE KEIGAN TRUST  

by /s/ Timothy Egan

      Name: Timothy Egan       Title:    Vice President  

 

6



--------------------------------------------------------------------------------

AMY B. BARRY, AS CO-TRUSTEE OF THE ROSSLER TRUST  

by /s/ Amy B. Barry

      Amy B. Barry BRETT M. BERRY, AS CO-TRUSTEE OF THE ROSSLER TRUST  

by /s/ Brett M. Berry

      Brett M. Berry J.P. MORGAN TRUST COMPANY OF DELAWARE, AS CO-TRUSTEE OF THE
ROSSLER TRUST  

by /s/ Timothy Egan

      Name: Timothy Egan       Title:    Vice President WINSTON B. BERRY, AS
CO-TRUSTEE OF THE TUTTLE TRUST  

by /s/ Winston B. Berry

      Winston B. Berry J.P. MORGAN TRUST COMPANY OF DELAWARE, AS CO-TRUSTEE OF
THE TUTTLE TRUST  

by /s/ Timothy Egan

      Name: Timothy Egan       Title:    Vice President WINSTON B. BERRY, AS
CO-TRUSTEE OF THE MILLARD TRUST  

by /s/ Winston B. Berry

      Winston B. Berry  

 

7



--------------------------------------------------------------------------------

J.P. MORGAN TRUST COMPANY OF DELAWARE, AS CO-TRUSTEE OF THE MILLARD TRUST  

by /s/ Timothy Egan

      Name: Timothy Egan       Title: Vice President MICHAEL J. BARRY, AS
CO-TRUSTEE OF THE LERRA TRUST  

by /s/ Michael Barry

      Michael J. Barry J.P. MORGAN TRUST COMPANY OF DELAWARE, AS CO-TRUSTEE OF
THE LERRA TRUST  

by /s/ Timothy Egan

      Name: Timothy Egan       Title: Vice President MICHAEL J. BARRY, AS
CO-TRUSTEE OF THE FARRA TRUST  

by /s/ Michael Barry

      Michael J. Barry J.P. MORGAN TRUST COMPANY OF DELAWARE, AS CO-TRUSTEE OF
THE FARRA TRUST  

by /s/ Timothy Egan

      Name: Timothy Egan       Title: Vice President

 

8



--------------------------------------------------------------------------------

MICHAEL J. BARRY, AS CO-TRUSTEE OF THE CAITO TRUST  

by /s/ Michael Barry

      Michael J. Barry J.P. MORGAN TRUST COMPANY OF DELAWARE, AS CO-TRUSTEE OF
THE CAITO TRUST  

by /s/ Timothy Egan

      Name: Timothy Egan       Title: Vice President BRETT M. BERRY, AS TRUSTEE
OF THE GIBSON TRUST  

by /s/ Brett Berry

      Brett M. Berry RAY D. BERRY, AS TRUSTEE OF THE PAIKO TRUST  

by /s/ Ray Berry

      Ray D. Berry AMY B. BARRY, AS TRUSTEE OF THE ATMA TRUST  

by /s/ Amy Barry

      Amy B. Barry J.P. MORGAN TRUST COMPANY OF DELAWARE, AS TRUSTEE OF THE
ELLER TRUST  

by /s/ Timothy Egan

      Name: Timothy Egan       Title: Vice President

 

9



--------------------------------------------------------------------------------

SCHEDULE A

Notices

To the Company:

The Fresh Market, Inc.

628 Green Valley Road, Suite 500

Greensboro, North Carolina 27408

Facsimile: (336) 272-1664

Attn: General Counsel

With a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, New York 10019

Facsimile No.: (212) 474-3700

Attention: Craig F. Arcella

To the Shareholders:

 

Jenner Trust;

Unger Trust;

Floyd Trust;

Eller Trust; and

Keigan Trust

c/o J.P. Morgan Trust Company of Delaware

500 Stanton Christiana Road

DE3-1680

Newark, Delaware 19713-2107

Facsimile: 302-634-4474

Attn: Timothy S. Egan

  

Rossler Trust

c/o J.P. Morgan Trust Company of Delaware

500 Stanton Christiana Road

DE3-1680

Newark, Delaware 19713-2107

Facsimile: 302-634-4474

Attn: Timothy S. Egan

 

With copies to:

Amy B. Barry

c/o The Fresh Market, Inc.

628 Green Valley Road, Suite 500

Greensboro, North Carolina 27408

Facsimile: (336) 272-1664

 

and

 

Brett M. Berry

c/o The Fresh Market, Inc.

628 Green Valley Road, Suite 500

Greensboro, North Carolina 27408

Facsimile: (336) 272-1664

 

10



--------------------------------------------------------------------------------

Tuttle Trust

c/o J.P. Morgan Trust Company of Delaware

500 Stanton Christiana Road

DE3-1680

Newark, Delaware 19713-2107

Facsimile: 302-634-4474

Attn: Timothy S. Egan

 

With a copy to:

Winston B. Berry

c/o The Fresh Market, Inc.

628 Green Valley Road, Suite 500

Greensboro, North Carolina 27408

Facsimile: (336) 272-1664

  

Millard Trust

c/o J.P. Morgan Trust Company of Delaware

500 Stanton Christiana Road

DE3-1680

Newark, Delaware 19713-2107

Facsimile: 302-634-4474

Attn: Timothy S. Egan

 

With a copy to:

Winston B. Berry

c/o The Fresh Market, Inc.

628 Green Valley Road, Suite 500

Greensboro, North Carolina 27408

Facsimile: (336) 272-1664

Lerra Trust

c/o J.P. Morgan Trust Company of Delaware

500 Stanton Christiana Road

DE3-1680

Newark, Delaware 19713-2107

Facsimile: 302-634-4474

Attn: Timothy S. Egan

 

With a copy to:

Michael J. Barry

c/o The Fresh Market, Inc.

628 Green Valley Road, Suite 500

Greensboro, North Carolina 27408

Facsimile: (336) 272-1664

  

Farra Trust

c/o J.P. Morgan Trust Company of Delaware

500 Stanton Christiana Road

DE3-1680

Newark, Delaware 19713-2107

Facsimile: 302-634-4474

Attn: Timothy S. Egan

 

With a copy to:

Michael J. Barry

c/o The Fresh Market, Inc.

628 Green Valley Road, Suite 500

Greensboro, North Carolina 27408

Facsimile: (336) 272-1664

Caito Trust

c/o J.P. Morgan Trust Company of Delaware

500 Stanton Christiana Road

DE3-1680

Newark, Delaware 19713-2107

Facsimile: 302-634-4474

Attn: Timothy S. Egan

 

With a copy to:

Michael J. Barry

c/o The Fresh Market, Inc.

628 Green Valley Road, Suite 500

Greensboro, North Carolina 27408

Facsimile: (336) 272-1664

  

Gibson Trust

c/o The Fresh Market, Inc.

628 Green Valley Road, Suite 500

Greensboro, North Carolina 27408

Facsimile: (336) 272-1664

Attention: Brett M. Berry

Paiko Trust    Atma Trust

 

11



--------------------------------------------------------------------------------

c/o The Fresh Market, Inc.

628 Green Valley Road, Suite 500

Greensboro, North Carolina 27408

Facsimile: (336) 272-1664

Attention: Ray D. Berry

  

c/o The Fresh Market, Inc.

628 Green Valley Road, Suite 500

Greensboro, North Carolina 27408

Facsimile: (336) 272-1664

Attention: Amy B. Barry

 

12